The Industrial Commissioner has appealed from a decision of the Unemployment Insurance Appeal Board, dated January 29, 1947, which affirmed that part of a decision of a referee dated September 20, 1946, modifying an initial determination by appellant which allocated wages of $82.66, earned *856by claimant for the work week ending March 31, 1945, to the second calendar quarter of claimant’s base year 1945. The action of the Industrial Commissioner is based on the provisions of the Unemployment Insurance Law (Labor Law, art. 18) and a regulation made by him. The determination of the commissioner is correct and the decision appealed from is reversed and the commissioner’s determination confirmed, without costs. All concur.